DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Davy Zoneraich on 11/17/21.

2.	Please amend the claims as follows:
5. (Currently amended) The apparatus of claim 2, in which the rules includes at least one of a rule controlling payouts for winning, a rule controlling which outcomes are winning outcomes, a rule controlling which outcomes are tie outcomes, a rule controlling decisions available to a player, a rule controlling actions of a dealer, a rule controlling the procedures of at least one given card game, a rule controlling value of cards, or a rule controlling allowed bets.  
6. (Currently amended) The apparatus of claim 2, in which the rules includes a rule allowing at least one of discarded cards to be added to the playing cards and additional cards to be added to the playing cards.  
9. (Currently amended) The apparatus of claim 2, in which the rules includes a rule governing surrender in the game.  
16. (Currently amended) The apparatus of claim 2, in which the plurality of playing cards include a card that is used to play the card game.  
Allowable Subject Matter
3.	Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a card game apparatus comprising the limitations required by independent claim 2.  Specifically, independent claim 2 is directed to card game apparatus comprising a card table with computer device, display device and optical sensor configured to be coupled thereto (optical sensor coupled to card shoe which is coupled to card table). The sensor is configured to generate an image of cards as they are drawn from the card shoe. The computing device determines a number of players, present rules, and receives from the sensor an indication that a card has been drawn, including an identity of the card. Computer device is further configured to receive a request for a statistic describing the card game from the player, determine an updated value of the statistic based at least in part on the identity of the drawn card, determine that the updated value of the statistic is greater or less than first and second threshold values. In response to the determining, an adjustment to the rules of the card game is determined. The display device then presents the rules of the card game as adjusted by the adjustment, to the player. This arrangement helps the house hedge and regulate statistical advantages for and against the house and player.  One having ordinary skill in the art would not have found it obvious to modify a traditional card game apparatus in the manner as claimed without the aid of applicant's specification. Regarding the subject matter eligibility analysis, specifically Prong Two of Step 2a and Step 2b of the Alice framework, the examiner considers the additional limitations (card table, computing device, display device, card shoe, optical sensor, wherein the computing device controls the display device to present card and rule information to the players at the card table) to integrate the card game into a practical application and transform the abstract idea of the card game into patent eligible subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Shuster et al. (US Pub. No. 2007/0111772) and Gail et al. (US Pub. No. 2006/0025193).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711